Citation Nr: 1746694	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for larynx cancer, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Air Force, with active duty service from October 1953 through August 1974.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran was afforded the opportunity to appear before a Veterans Law Judge at a Travel Board Hearing on October 11, 2017.  However, in a letter dated August 31, 2017, the Veteran requested that his hearing be cancelled at that the Board make a determination based on the current evidence of record.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was assigned to the Takhli Royal Thai Air Force Base in Thailand from December 1968 through April 1969.

2.  There is a balance of evidence on the question of whether the Veteran served near the base perimeter of the Thai Air Force at which he was stationed, thereby exposing him to an herbicide agent.  

3.  The veteran has been diagnosed with diabetes mellitus, type II, larynx cancer, and prostate cancer.  
CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in favor of the Veteran, diabetes mellitus, type II, was incurred during a period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  With the resolution of reasonable doubt in favor of the Veteran, larynx cancer was incurred during a period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  With the resolution of reasonable doubt in favor of the Veteran, prostate cancer was incurred during a period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that VA notified the Veteran, in correspondence May 2014 of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2014 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II, larynx cancer, and prostate cancer are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board first observes that the Veteran has been diagnosed with diabetes mellitus, type II, history of left vocal cord squamous cell carcinoma (or larynx cancer), and prostate cancer.  See Hampton VAMC Records; see also Riverside Ear, Nose, and Throat Medical Records.  Therefore, the Board finds the Veteran has satisfied the first element of service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, and as noted above, the Board finds that diabetes mellitus, type II, larynx cancer, and prostate cancer are among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service herbicide exposure.

Second, the Board acknowledges the Veteran's assertion that he was exposed to herbicides while on active duty service in Thailand.  However, neither the Veteran, nor the evidence of record, suggests he was exposed to herbicides while serving inside the territorial land boarders of the Republic of Vietnam.  Because the Veteran's available service personnel records do not show that he had in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

However, VA regulations recognize additional methods of establishing in-service exposure to herbicides.  Although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.)  The manual directs rating specialists to concede herbicide exposure where a Veteran served at a specific Royal Thai Air Force Base ("RTAFB") and served as a U.S. Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, Part IV, Subpart ii, 1.H.5.b (emphasis added).  

A review of the Veteran's service personnel records shows he was stationed at the Takhli RTAFB in Thailand from December 1968 through April 1969.  Throughout the Veteran's service in Thailand, his military occupational specialty ("MOS") was that of a "vehicle operator supervisor."  While the Board acknowledges that the Veteran did not serve as any of the enumerated occupations which would trigger a presumption of exposure to herbicides, the Board finds sufficient, credible, evidence, indicating that the Veteran was exposed to herbicides while stationed at the Takhli RTAFB.  Specifically, the Veteran has submitted numerous statements to the Board, wherein he described his daily duties of preparing trucks and equipment for combat missions, and receiving and unloading returned vehicles.  See e.g. December 2015 Notice of Disagreement.  The Veteran has credibly reported that he performed these duties both inside the perimeters and within proximity to the outer perimeter of the Takhli RTAFB.  

Furthermore, the Veteran stated that as part of his duties, he was required to conduct military transportation simulations and actual transportation of supplies, which took him outside the base perimeters (i.e. thereby crossing the base perimeter).  Though not date specific, the evidentiary record contains a letter of commendation, which describes the Veteran's routine willingness to transport materials off base, even on his off-duty time.  See Letter of Appreciation, dated December 2015. 

In addition to his work within proximity to the outer perimeter of the Takhli RTAFB, the Veteran has additionally reported that he personally handled materials, parts, and equipment, which traveled in and around the land boards of Thailand.  The Board finds this would have regularly and routinely exposed the Veteran to herbicides used on the perimeters of the Takhli RTAFB, as well as any herbicides used along roads traveled throughout the country of Thailand. 

Based upon these statements, that the Veteran regularly handled and was exposed to items crossing in and out of the air base perimeter, and that the Veteran worked on the perimeters of the Takhli RTAFB, the Board finds sufficient, credible evidence to conclude that the Veteran was exposed to herbicides during his active duty service in Thailand. These facts trigger the presumption of service connection for diabetes mellitus.   

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, larynx cancer, and prostate cancer, as due to in-service herbicide exposure, is warranted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for diabetes mellitus, type II, is granted. 

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for larynx cancer is granted. 

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for prostate cancer is granted. 






______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


